[Cite as State v. B.C.M., 2018-Ohio-915.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY




STATE OF OHIO,                                    :

        Appellee,                                 :       CASE NO. CA2017-01-008

                                                  :              OPINION
    - vs -                                                        3/12/2018
                                                  :

B.C.M.,                                           :

        Appellant.                                :



             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             JUVENILE DIVISION
                             Case No. 16-N000132



David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee

Engel & Martin, LLC, Joshua A. Engel, Mary K. Martin, 4460 Duke Drive, Suite 101, Mason,
Ohio 45040, for appellant



        PIPER, J.

        {¶ 1} Appellant, B.C.M., appeals his Tier III juvenile sex offender classification by the

Warren County Court of Common Pleas, Juvenile Division, after being adjudicated delinquent

for two counts of rape and three counts of importuning.

        {¶ 2} B.C.M. was adjudicated delinquent for having committed acts that if charged as

an adult would constitute rape and importuning. This court affirmed B.C.M.'s adjudication in
                                                                        Warren CA2017-01-008

State v. B.C.M., 12th Dist. Warren Nos. CA2016-07-059 and CA2016-07-062, 2017-Ohio-

1497.

        {¶ 3} As part of B.C.M.'s disposition, he was sent to a secured facility. Before being

released from that facility, the juvenile court held a classification hearing. During that

hearing, the juvenile court determined that B.C.M. was 16 years old at the time of the

offenses, and classified him a Tier III juvenile sex offender pursuant to R.C. 2152.83(A)(2).

B.C.M. now appeals his classification, raising the following assignment of error.

        {¶ 4} THE TRIAL COURT ERRED IN CLASSIFYING APPELLANT AS A JUVENILE

OFFENDER REGISTRANT WITHOUT CONDUCTING THE HEARING REQUIRED BY R.C.

2153.83(B) [SIC].

        {¶ 5} B.C.M. argues in his assignment of error that the juvenile court erred by

determining that he was 16 years old at the time of the offenses and thus subject to

mandatory classification.

        {¶ 6} The age of a delinquent child at the time he or she committed the offenses

determines whether and how the child may be classified as a sex offender. In re. D.S., 146
Ohio St. 3d 182, 2016-Ohio-1027. R.C. 2152.82 thru 2152.86, as well as R.C. Chapter 2950,

set forth Ohio's structure for juvenile-sex-offender classification and registration. Specifically,

R.C. 2152.191 identifies which juvenile offenders are subject to classification and registration

requirements. The statute essentially provides that children 14 years or older are subject to

classification so long as the offense occurred on or after January 1, 2002.

        {¶ 7} Whether such classification is mandatory or discretionary is determined by the

child's age at the time he or she committed the offense. According to R.C. 2152.83(B),

classification is discretionary for juvenile offenders who are 14 or 15 years old at the time of

the offense and who are not otherwise subject to repeat-offender classification or serious-

youthful-offender classification. In re I.A., 140 Ohio St. 3d 203, 2014-Ohio-3155.
                                                -2-
                                                                       Warren CA2017-01-008

       {¶ 8} However, and according to R.C. 2152.83(A), classification is mandatory when

the child offender is 16 or 17 years old at the time of his or her offense.

              (1) The court that adjudicates a child a delinquent child shall
              issue as part of the dispositional order or, if the court commits
              the child for the delinquent act to the custody of a secure facility,
              shall issue at the time of the child’s release from the secure
              facility, an order that classifies the child a juvenile offender
              registrant and specifies that the child has a duty to comply with
              sections 2950.04, 2950.041, 2950.05, and 2950.06 of the
              Revised Code if all of the following apply:

              (a) The act for which the child is or was adjudicated a delinquent
              child is a sexually oriented offense or a child-victim oriented
              offense that the child committed on or after January 1, 2002.

              (b) The child was sixteen or seventeen years of age at the time
              of committing the offense.

              (c) The court was not required to classify the child a juvenile
              offender registrant under section 2152.82 of the Revised Code or
              as both a juvenile offender registrant and a public registry-
              qualified juvenile offender registrant under section 2152.86 of the
              Revised Code.

              (2) Prior to issuing the order required by division (A)(2) of this
              section, the judge shall conduct a hearing under section
              2152.831 of the Revised Code, except as otherwise provided in
              that section, to determine whether the child is a tier I sex
              offender/child-victim offender, a tier II sex offender/child-victim
              offender, or a tier III sex offender/child-victim offender. When a
              judge issues an order under division (A)(1) of this section, the
              judge shall include in the order the determinations identified in
              division (B)(5) of section 2152.82 of the Revised Code.

(Emphasis added.)

       {¶ 9} As such, the Ohio statutory scheme distinguishes offenders who are 16 and 17

years old from those who are 14 or 15 years old at the time of the offense. Thus, R.C.

2152.83(A) applies to offenders who are 16 or 17 years old, and was applied in the case sub

judice when the juvenile court determined that B.C.M. was 16 years old at the time of his

offenses.

       {¶ 10} B.C.M. concedes that he did not object to the juvenile court's determination
                                               -3-
                                                                                  Warren CA2017-01-008

that he was 16 years old at the time the court made the finding.1 Therefore, this court will

review the juvenile court's decision for plain error. Plain error requires a finding by this court

that an error occurred that constituted an obvious defect affecting substantial rights and that

the error affected the outcome of the matter. In re J.B., 12th Dist. Butler No. CA2004-09-

226, 2005-Ohio-7029. Courts should notice plain errors "with the utmost caution, under

exceptional circumstances and only to prevent a manifest miscarriage of justice." Id. at ¶ 37.

        {¶ 11} We find no plain error in the juvenile court's finding, as there is ample support

in the record that B.C.M. was 16 years old when he committed the sex offenses. The

amended complaint herein alleged that the offenses occurred between November 14, 2014

through November 13, 2015. This information was based on an interview with the victim

wherein she detailed the rapes and instances of importuning as occurring during these dates.

The date range given in the amended complaint also corresponded with the victim's

description that the events occurred when she was between eight and nine years old.

        {¶ 12} Moreover, the victim's mother testified that a child services agency was

involved at the end of September and beginning of October 2015, thus further corroborating

the dates the offenses occurred. The complaint further set forth that B.C.M. was born in

August 1999, and thus turned 16 years old in August 2015, during which the rape offenses

and importuning were still occurring. Thus, the juvenile court did not commit plain error in

determining that B.C.M. was 16 years old during the time he committed the offenses.

        {¶ 13} According to the pertinent statutes, the juvenile court was required to hold a

hearing before B.C.M. was released from the secured facility. The juvenile court held such a



1. B.C.M. argues that the trial court addressed the difference between offenders aged 14 or 15 compared to
those aged 16 or 17 so that this court should use an abuse of discretion standard of review rather than plain
error. However, the record clearly reveals that B.C.M. failed to object when the trial court found that he was 16
years old at the time of his offenses. Even so, and regardless of the standard of review used in this case, we
find that the juvenile court did not err.


                                                      -4-
                                                                     Warren CA2017-01-008

hearing and properly followed statutory requirements before classifying B.C.M. a Tier III

juvenile sex offender according to R.C. 2152.83(A)(2). The juvenile court committed no error

in its classification decision. B.C.M.'s assignment of error is, therefore, overruled.

       {¶ 14} Judgment affirmed.


       RINGLAND, P.J., and M. POWELL, J., concur.




                                              -5-